In an action to recover damages for wrongful death, the defendants Johanna L. Swift, Reynald Swift, and VT Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J), dated December 2, 2003, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
*622Ordered that the order is affirmed insofar as appealed from, with costs.
Summary judgment may be granted only when no triable issue of fact exists (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Contrary to the appellants’ contention, the Supreme Court properly denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them, since they failed to establish their prima facie entitlement to such relief. H. Miller, J.P., Cozier, Ritter and Spolzino, JJ., concur.